Case 6:18-cv-06023-GAP-EJK Document 107 Filed 08/06/20 Page 1 of 9 PageID 11054




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION


     PROFESSIONAL, INC. d/b/a
     PROFESSIONALS AUTO BODY,

           Plaintiff,

     v.
                                                              MDL Docket No. 2557
                                                         Case No. 6:18-cv-6023-Orl-31EJK
     FIRST CHOICE AUTO INSURANCE
     COMPANY, et al.,

           Defendants.



   DEFENDANT GEICO INDEMNITY COMPANY’S MOTION AND SUPPORTING
 MEMORANDUM TO SEVER THE CLAIMS PLAINTIFF PROFESSIONAL, INC. D/B/A
           PROFESSIONALS AUTO BODY ASSERTS AGAINST IT

          GEICO Indemnity Company (“GEICO”) moves the Court to sever the claims Professional

 Inc., d/b/a Professionals Auto Body (“Professionals”) asserts against it from the claims

 Professionals asserts against the other defendants (collectively “Defendants”) pursuant to Federal

 Rule of Civil Procedure 21.

          Professionals filed a single complaint alleging each Defendant independently failed to pay

 for services Professionals rendered to hundreds of different customers – each involving different

 operative facts.1 Professionals’ joinder of the many insurers violates Federal Rule of Civil

 Procedure 20, which permits joinder only if a plaintiff’s claims against multiple defendants arise

 out of the same set of operative facts—not similar facts—and if liability is asserted against the




 1
   Nine of the original named defendants have been severed or dismissed, so twenty-three
 defendants remain in the case.
                                                  1
Case 6:18-cv-06023-GAP-EJK Document 107 Filed 08/06/20 Page 2 of 9 PageID 11055




 defendants jointly, severally, or in the alternative. Because Professionals concedes the other

 Defendants’ actions are entirely independent from the actions GEICO took and because

 Professionals fails to allege the Defendants are jointly and severally liable, GEICO has been

 improperly joined.

        Even had Professionals properly joined GEICO here – it has not – this Court should still

 exercise its wide discretion to sever Professionals’ claims against GEICO to promote judicial

 efficiency. There is no reason to subject GEICO to the burdens related to discovery and motion

 practice involving the other Defendants or expose GEICO to the prejudice associated with being

 jointly tried with the other Defendants.

    I. PROFESSIONALS IMPERMISSIBLY JOINED DEFENDANTS

        The Federal Rules of Civil Procedure allow a plaintiff to join multiple defendants if two

 conditions are met: (1) “any right to relief is asserted against them jointly, severally, or in the

 alternative with respect to or arising out of the same transaction, occurrence, or series of

 transactions or occurrences; and” (2) “any question of law or fact common to all defendants will

 arise in that action.” Fed. R. Civ. P. 20(a)(2). When defendants are misjoined or improperly

 joined, a court may “on just terms, add or drop a party” or “sever any claim against any party.”

 Fed. R. Civ. P. 21.

        A. Plaintiff’s Claims Against Defendants Arise Out of Many Different Transactions

        The Eleventh Circuit applies the logical relationship test to determine if the right to relief

 asserted against the joined defendants arises out of the same transaction, occurrence, or series of

 occurrences under Rule 20. HDCL Holdings, LLC v. TKCT, LLC, No. 6:17-cv-62, 2017 WL

 927261, at *2 (M.D. Fla. Feb. 21, 2017), report and recommendation adopted, 2017 WL 915531,

 at *1 (M.D. Fla. March 8, 2017). “A logical relationship exists if the claims rest on the same set



                                                  2
Case 6:18-cv-06023-GAP-EJK Document 107 Filed 08/06/20 Page 3 of 9 PageID 11056




 of facts or the facts, on which one claim rests, activate additional legal rights supporting their other

 claims.” AO Prevision Mfg. LLC v. High Standard Mfg. Co., Inc., No. 6:14-cv-1203, 2014 WL

 4983801, at *1 (M.D. Fla. Oct. 6, 2014) (internal quotations omitted). “Although the logical

 relationship standard is loose, similar issues of liability alone are not enough to warrant

 joinder; the claims must also share operative facts.” HDCL Holdings, 2017 WL 927261, at *2

 (internal quotations omitted) (emphasis added). All that Professionals has to premise joinder on

 is similar issues of liability; none of the claims share any operative facts.

        The logical relationship test is not met when there is a “lack of uniformity between the

 Defendants, absence of any evidence attesting to joint action, and [a] lack of any connective nexus

 among the Defendants.” DIRECTV, Inc. v. Brown, No. 6:03-cv-234, 2003 WL 25569731, at *3

 (M.D. Fla. May 22, 2003). In DIRECTV, the plaintiff argued the logical relationship test was met

 because “the alleged unlawful activities by the Defendants . . . occurred within a six month period,

 the factual backgrounds are similar, and because the illegal devices purchased by the Defendants

 are similar.” Id. The court rejected the plaintiff’s argument because, although the defendants

 shared a “similar factual background,” Rule 20 refers to the “same transaction or occurrence not

 to similar transactions or occurrences.” Id. This Court has also found the logical relationship was

 not met and severed claims against multiple defendants based on claims regarding similar loan

 documents because “[t]he debtors [were] distinct legal entities and the collateral, and amounts

 owed due to the alleged breaches are different.” HDCL Holdings, 2017 WL 927261, at *2.

        Like the claims in DIRECTV and HDCL Holdings, Professionals’ claims against the dozens

 of different Defendants rest on “similar issues of liability” – not operative facts. Professionals

 filed this suit based on allegations “each individual insurer . . . has indicated that it will not be

 paying the full sum due and owing for parts, labors, repairs made and other services rendered by



                                                    3
Case 6:18-cv-06023-GAP-EJK Document 107 Filed 08/06/20 Page 4 of 9 PageID 11057




 Professionals. . ..” Compl., Doc. 34-1 ¶ 42. Professionals sued a myriad of different insurers, each

 with their own policies with insureds, different representations purportedly made to insureds,

 claimants and Professionals, different amounts alleged to be due, and other differences too

 numerous to count. See generally Compl. Professionals itself acknowledges the actions one

 defendant took are irrelevant to those taken by other defendants. In lieu of alleging facts related

 to each defendant, Professionals attached documents allegedly supporting its generic allegations

 as to each insurer as a separate “Exhibit A.” See Compl., Doc. 34-1 at 25. Attempting to explain

 the numerous unique Exhibit As, Professionals concedes “Documents pertaining to other

 Defendants and not relevant to this Defendant are not attached.” Attached to the complaint

 Professionals served on GEICO are only documents allegedly related to GEICO insureds or

 GEICO’s claimants. See generally Docs. 34-2, 34-3, 34-4. Professionals did not attach any

 documents referencing any of the other Defendants in the Exhibit A Professionals served on

 GEICO. See id. Professionals’ Complaint and the dozens of different Exhibit A’s are abundant

 evidence that Professionals’ allegations against each defendant do not rest on the same set of facts.

        There is also no allegation in Professionals’ complaint that the facts related to one insurer

 “activate additional legal rights supporting [Professionals’] other claims.” See generally Compl.,

 Doc. 34-1; High Standard, 2014 WL 4983801, at *1. None of Professionals’ claims depends on

 the actions a different defendant insurer took. See generally Compl.

        B. Professionals Does Not Assert Relief Against Defendants Jointly, Severally, Or
           Alternatively

        To support joinder of multiple defendants, Rule 20 also requires the plaintiff to assert relief

 against the defendants jointly, severally, or in the alternative. See Fed. R. Civ. P. 20(a)(2). When

 there is “no allegation of joint liability or any allegation of conspiracy” and the only similarity is

 that the joined defendants violated the same state statute, “such commonality on its face is

                                                   4
Case 6:18-cv-06023-GAP-EJK Document 107 Filed 08/06/20 Page 5 of 9 PageID 11058




 insufficient for joinder.” Tapscott v. MS Dealer Serv. Corp., 77 F.3d 1353, 1360 (11th Cir. 1996),

 abrogated on other grounds ; see also DIRECTV, 2003 WL 25569731, at *3 (holding Defendants’

 interactions failed to conform to the standards established by Rule 20 because, among other

 reasons, “the record is bereft of any allegation that the Defendants are jointly or severally liable to

 DIRECTV.”).

        Although Professionals aggregates the total amount it alleges the Defendants owe Plaintiff,

 there is no allegation all Defendants owe the aggregate amount to Professionals under any theory

 of joint and several liability or under any alternative theory. Compl. at 11 ¶ 41, at 15, 17 -18. It

 would stretch all bounds of reason to argue all Defendants are liable to Professionals for the total

 amount demanded where Professionals concedes the actions one Defendant insurer took are

 irrelevant to the actions the other Defendants took. Doc. 34-2 at 3.

        C. Severance Would Promote Judicial Efficiency

        Even if the requirements are met for joinder under Rule 20, which Professionals has not

 met here, a court may sever claims or a party if it determines that joiner would not “promote trial

 convenience and enhance the efficacy of litigation.” Malibu Media, LLC v. Doe, 923 F. Supp. 2d

 1339, 1343 (M.D. Fla. 2013); see also Walters v. BMW of N. Am., No. 8:18-cv-2875, 2019 WL

 6251366, at *2 (M.D. Fla. Nov. 22, 2019) (“Even if the requirements of Rule 20 are satisfied, a

 court enjoys considerable discretion to sever claims in the interest of judicial economy.”). Courts

 in the Eleventh Circuit sever claims involving multiple defendants as any convenience is often

 only to the plaintiff in providing it “the economy of not having to pay a separate filing fee for each

 action brought” and comes at a substantial detriment to the many joined defendants. Walters, 2019

 WL 6251366, at *2. As the Southern District of Florida acknowledged, permissive joinder of

 defendants often poses “numerous logistical burdens,” including having to “serve each other with



                                                   5
Case 6:18-cv-06023-GAP-EJK Document 107 Filed 08/06/20 Page 6 of 9 PageID 11059




 all pleadings,” “creating a thoroughly unmanageable situation” when scheduling depositions since

 “[e]ach defendant would have the right to be at each other defendant’s deposition,” and creating

 an “unworkable” courtroom situation by the requirement that each defendant has an opportunity

 to be present and address the court and by creating mini-trials for each defendant’s defense.

 Liberty Media Holdings, LLC v. BitTorrent Swarm, 277 F.R.D. 672, 676 (S.D. Fla. 2011); see also

 Malibu Media, LLC v. John Does 1, 6, 13, 14, 950 F. Supp. 2d 779, 785 (E.D. Pa. 2013) (noting

 numerous management problems in joining multiple defendants). This also presents an unfair risk

 of potential issues with other defendants spilling-over onto and harming GEICO unfairly.

        The only judicial economy served by Professionals’ joinder here is to Professionals.

 Professionals filed a single, conclusory Complaint against dozens of defendants and asserted the

 same allegations against them all. Professionals did not take the time to plead allegations specific

 to each Defendant and avoided paying dozens of separate filing fees for each complaint. See

 generally Compl. Professionals is likely to employ similar techniques absent severance, including

 serving the same conclusory discovery on all Defendants. Like Walters and Liberty Media, the

 permissive joinder of the dozens of Defendants is likely to create a confusing logistical nightmare.

 This Court should sever Professionals’ claims against GEICO to promote judicial economy.

    II. SEVERANCE WILL NOT AFFECT THIS COURT’S JURISDICTION OVER
        PROFESSIONALS’ CLAIMS AGAINST GEICO

        This Court may maintain jurisdiction over Professionals’ claims against GEICO if it severs

 these claims from the present action. Diversity jurisdiction exists where each plaintiff is diverse

 from each defendant, and the amount in controversy exceeds $75,000. Underwriters at Lloyd’s,

 London v. Osting-Schwinn, 613 F.3d 1079, 1085 (11th Cir. 2010). Professionals is a Pennsylvania

 corporation because it is incorporated in and has its principal place of business in Pennsylvania.

 See 28 U.S.C. § 1332(c)(1); Compl. at 4 ¶ 1. GEICO is a Maryland corporation because it is

                                                  6
Case 6:18-cv-06023-GAP-EJK Document 107 Filed 08/06/20 Page 7 of 9 PageID 11060




 incorporated in and has its principal place of business in Maryland. Professionals and GEICO are

 completely diverse.

        The amount-in-controversy here exceeds $75,000. Removal is proper “if the complaint

 makes it ‘facially apparent’ that the amount in controversy exceeds the jurisdictional

 requirement.” Williams v. Best Buy Co., Inc., 269 F.3d 1316 (11th Cir. 2001). “In determining

 the amount in controversy, the relevant question is whether plaintiff seeks damages in excess of

 the jurisdictional limit, not whether the plaintiff will actually recover sufficient damages.” Alilin

 v. State Farm Mut. Auto Ins. Co., No. 6:14-cv-1183, 2014 WL 7734262, at *1 (M.D. Fla. Jan. 30,

 2014). In its complaint, Professionals demands a total of $8,657,170.15 from all Defendants. See

 generally Compl. Of this amount, $279,849.85 is potentially in controversy as to GEICO. See

 Compl. at 14-15, 17-18; Ex. A to Compl., Docs. 34-2, 34-3, 34-4. The potential damages in

 controversy are determined by calculating the total amount Professionals contends it is entitled to

 as identified in Exhibit A to the Complaint Professionals served on GEICO and applying a pro rata

 portion of the alleged delay time costs and alleged administrative costs that would potentially be

 in controversy as to GEICO. See Docs. 34-2, 34-3, 34-4. The total amount of damages identified

 on Exhibit A to Professionals’ complaint equals $56,048.61, or 3.88% of the total $1,444,544.74

 demanded. Professionals also demands $6,823,253.81 in delay time costs. Of this total amount,

 $264,742.24, or 3.88% of $6,823,253.81, would potentially be attributed to GEICO. Professionals

 further demands $389,371.60 in administrative costs. Of this total amount, $15,107.61, or 3.88%

 of $389,371.60, would potentially be attributed to GEICO.

        This amount – $279,849.85 – is before punitive damages and attorney’s fees, which

 Professionals expressly seeks. See id. at 22; Morrison v. Allstate Indem. Co., 228 F.3d 1255, 1265

 (11th Cir. 2000) (“When a statute authorizes the recovery of attorney’s fees, a reasonable amount



                                                  7
Case 6:18-cv-06023-GAP-EJK Document 107 Filed 08/06/20 Page 8 of 9 PageID 11061




 of those fees is included in the amount in controversy.”); Harmening-Marl v. Quest Diagnostics,

 Inc., No. 3:17-cv-1197, 2018 WL 7436521, at *2 (M.D. Fla. Sept. 27, 2018) (“When recovery is

 permissible, punitive damages must be considered when determining the jurisdictional amount in

 controversy in diversity cases.”); see 42 Pa. Const. Stat. Ann. ¶ 8371 (authorizing award of

 punitive damages and attorney’s fees for a statutory bad faith claim). Because it is facially

 apparent that Professionals seeks more than $75,000 in damages from GEICO, this Court will

 maintain diversity jurisdiction if it grants GEICO’s motion.

    III.      CONCLUSION

           Professionals impermissibly joined GEICO and unrelated defendants in one action

 involving different operative facts. For all the reasons discussed above, GEICO respectfully

 requests this Court sever Professionals’ claims against GEICO and maintain jurisdiction over the

 action.

           DATED this 6th day of August, 2020.
                                             HUSCH BLACKWELL LLP

                                              /s/ Dan W. Goldfine
                                             Dan W. Goldfine (admitted pro hac vice)
                                             Joshua Grabel (admitted pro hac vice)
                                             Jamie L. Halavais (admitted pro hac vice)
                                             Ian M. Fischer (admitted pro hac vice)
                                             2415 East Camelback Road, Suite 420
                                             Phoenix, AZ 85016
                                             Telephone: 480-824-7890
                                             Facsimile: 480-824-7905
                                             Email: Dan.goldfine@huschblackwell.com
                                                     Josh.grabel@ huschblackwell.com
                                                     Jamie.halavais@ huschblackwell.com
                                                     Ian.fischer@ huschblackwell.com

                                              Counsel for GEICO Indemnity Company




                                                 8
Case 6:18-cv-06023-GAP-EJK Document 107 Filed 08/06/20 Page 9 of 9 PageID 11062




                                 CERTIFICATE OF SERVICE

        I CERTIFY that on August 6, 2020, I electronically filed the foregoing with the Clerk of

 the Court by using the CM/ECF system which will send a Notice of Electronic Filing to all counsel

 of record that are registered with the Court’s CM/ECF system.



                                               /s/ Dan W. Goldfine
                                              Counsel for GEICO Indemnity Company




                              CERTIFICATE OF CONFERENCE

        I CERTIFY that on August 6th, 2020, I conferred with liaison counsel for Professionals,

 John Arthur Eaves, Jr., Esq. Although counsel for the parties conferred in good faith, counsel was

 not able to agree on resolution of the motion.

                                                       /s/ Jamie L. Halavais
                                                      Counsel for GEICO Indemnity Company




                                                  9
